BEAUCHAMP, Judge.
The appeal is from a conviction for keeping and exhibiting a policy game, with a sentence of four years in the penitentiary.
*107The indictment was returned in the court on February 9, 1950, and the trial was had on February 20th to 22nd, 1951.
The appeal is presented on seven bills of exception. The evidence in the case is circumstantial and we think sufficient to support the jury’s verdict.
Bill of Exception No. 1 complains of the evidence of A. A. Eades, a public accountant, who testified over objection concerning the income tax returns prepared by him for Harry Urban and his partner Bennie Binion. As shown by this and other bills to be discussed jointly, this evidence dated back to the year 1937 and continuously to the time of the charge alleged in the indictment, which was the 28th day of December, 1949.
Bill of Exception No. 2 complains of the admission in evidence, over objection, of testimony of D. V. Bullion that on December 28, 1949, and off and on for ten or twelve years prior thereto, he had written policy for several named policy wheels. Some of these wheels are shown by the evidence to have been operated and controlled by appellant.
Bill of Exception No. 3 complains of the admission of the evidence of O. K. Helms that prior to January 31, 1946, he had printed and delivered to defendant ten thousand copies of the “Dream Book,” which is similar to State’s Exhibit No. 6. This type of book, it is shown, is usually distributed to policy players to direct them in selecting winning numbers.
Bill of Exception No. 4 complains of the evidence of the vice president of the Hillcrest State Bank to the effect that on May 19, 1941, the bank leased two night depository bags to the defendant and that in 1943 they leased two additional night depository bags to him. It is shown that these bags were used during 1947, 1948 and 1949, and the manner in which used was a circumstance to prove the business he is alleged to have conducted.
Bill of Exception No. 5 complains of the testimony of the head teller of the above named bank which gave the total sums of money deposited by appellant during the years 1948 and 1949, together with daily items of deposits. This, we think, was proper evidence.
Bill of. Exception No. 6 complains of the evidence of the vice-*108president of the above named bank concerning the leasing to appellant of night depository bags during the years 1941 and 1943. These seem to be the same as those set out in Bill of Exception No. 4.
Bill of Exception No. 7 complains of the examination of the witness A. A. Eades, a public accountant, and includes statements made by the district attorney to the court in the presence of the jury as to his purpose in asking the questions and what he intended to prove. These items went back as far as 1936. The objections were sustained and the contention is here made that, nevertheless, they gave to the jury poisonous inferences which could not be removed by the rulings of the court and probably did contribute to the finding by the jury of the maximum penalty provided by law, which they assessed.
We find these bills elaborately and, so far as indicated, correctly qualified by the court who took the view that in as much as the case on trial was dependent upon circumstantial evidence that the proof of prior offenses committed through the years over a long period of time would be authorized as circumstantial evidence. The state has submitted no authority for this contention and we are aware of none. It is not contended by oral argument or in the brief that reliance is had on a continued offense. The evidence would fail to support it if they did. It simply shows that these circumstances existed at certain dates in years past.
We are unable to find any exception to the general rule forbidding proof of extraneous offenses that would, in the least, be persuasive that the state may go into other offenses complete within themselves, some in partnership with another and some alone, for the purpose — not of proving the things that occurred during the period of three years in which they were not barred by limitation, but which would make more impressive and more likely the evidence which the state did have of the commission of of the offense during such three year period. The fact that appellant was a partner with Bennie Binion in 1937, or in 1943 or 1946, would have no probative force to establish such partnership during the years 1947, ’48 and ’49. It would, however, impress a jury that the accused was not only a gambler, as they might find from the evidence properly before them, but that he was a very bad man, having been a gambler through the many years so indicated.
A discussion, separately, of each bill herein briefly set out *109could add little to this opinion. The state was permitted to prove the partnership in the gambling business, it was permitted to prove by the income tax man that the partnership existed at various times, it was permitted to prove the operation in the banks during the years 1941 and 1943 just as during the years 1947, ’48 and ’49. It will be conceded that the state could prove these for no other purpose and under no other ground than that they constituted circumstances of past offenses which showed him to be a gambler of long standing and this, on the theory that such facts when proven could be utilized to strengthen circumstances of his commission of offenses within the three year period our statute permits proof.
For the error pointed out the judgment is reversed and the cause is remanded.